DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed 4/11/2022 is entered since the amendment corrects typographical errors.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to require a specific limitation of “the first target thickness profile reduces deposition of the first material on the chamber liner”. There is no support in the Specification for this specific limitation. Examiner notes that para 0064 of the Specification (from amendment filed 4/11/2022) teaches “a target with a gradient thickness as shown and described herein with respect to FIGS. 2-4 tilted the sputter profile towards the center of the substrate, and reduced the thick film formation, which will reduce flaking and particulate defects” (emphasis added).
Claim 2 has been amended to require that “the second end” is now designated as “T2”. There is no support in the Specification for this designation as “cross-sectional thickness” of the first target has been designated as “T2”.
Claim 12 has been amended to require a specific limitation of “the first target thickness profile and the second target thickness profile reduce deposition of the first material and the second material on the chamber liner”. There is no support in the Specification for this specific limitation. Examiner notes that para 0064 of the Specification (from amendment filed 4/11/2022) teaches “a target with a gradient thickness as shown and described herein with respect to FIGS. 2-4 tilted the sputter profile towards the center of the substrate, and reduced the thick film formation, which will reduce flaking and particulate defects” (emphasis added).
Claim 12 has been amended to require “A physical vapor deposition chamber comprising: a chamber liner surrounding a substrate support, the chamber liner defining an interior space of the chamber including a center”, and then also requires “the physical vapor deposition chamber comprises a chamber liner surrounding a substrate support, the chamber liner defining a process area including a center”. There is no support in the Specification for two distinct chamber liners and two distinct substrate supports.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 has been amended to require that “the second end” is now designated as “T2”. It is unclear as to whether the claim is intending to require that “the second end” is the same as “the cross-sectional thickness T2”, or distinct therefrom.
Claim 2 recites the limitation "the cross-sectional thickness".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 (dependent on claim 1) requires “the cross-sectional thickness”. It is unclear as to whether “the cross-sectional thickness” is referring to “a cross-sectional thickness” of claim 1, the “first target cross-sectional thickness”, the “cross-sectional thickness T1” of claim 2, the “cross-sectional thickness T2” of claim 2, or a distinct cross-sectional thickness.
Claim 10 (dependent on claim 1) has been amended to require “the second target configured to produce a second deposition plume area of a second material to be deposited on the substrate during a physical vapor deposition process” (emphasis added). It is unclear as to whether “a physical vapor deposition process” is intended to refer to a second or distinct physical vapor deposition process, or to the physical vapor deposition process of claim 1.
Claims 10 and 12 each recites the limitation "the first end and the second end of the second target".  There is insufficient antecedent basis for this limitation in the claims.
Claim 10 has been amended to require a limitation of “a second target first end adjacent the center and a second target second end opposite the second target first end and adjacent the chamber liner, the second target having a thickness profile comprising a second target cross-sectional thickness at the second target first end less than the cross-sectional thickness at the second end of the second target, the deposition plume area of the second target extending from the first end and the second end of the second target” (emphasis added). It is unclear as to whether “the first end and the second end” are intended to respectively refer to ‘the second target first end and the second target second end’, or to distinct ‘ends’. Claim 12 requires a similar limitation of ‘second target first and second ends’ and ‘the first and second ends of the second target’, and is similarly rejected.
Claim 12 has been amended to require “A physical vapor deposition chamber comprising: a chamber liner surrounding a substrate support, the chamber liner defining an interior space of the chamber including a center”, and then also requires “the physical vapor deposition chamber comprises a chamber liner surrounding a substrate support, the chamber liner defining a process area including a center”. It is unclear as to whether the physical vapor deposition chamber is intended to have two distinct chamber liners with distinct centers, or the same chamber liner and center.
Claim 12 has been amended to require “A physical vapor deposition chamber comprising: a chamber liner surrounding a substrate support, the chamber liner defining an interior space of the chamber including a center”, and then also requires “the physical vapor deposition chamber comprises a chamber liner surrounding a substrate support, the chamber liner defining a process area including a center, and substrate support is on the center and the first target and the second target are off the center” (emphasis added). It is unclear as to which “center” the substrate support is on, and which “center” the first and second targets are off.
Claim 12 has been amended to require “A physical vapor deposition chamber comprising: a chamber liner surrounding a substrate support, the chamber liner defining an interior space of the chamber including a center”, and then requires “the physical vapor deposition chamber comprises a chamber liner surrounding a substrate support”, and then also requires “the first target thickness profile and the second target thickness profile reduce deposition of the first material and the second material on the chamber liner”. It is unclear as to which “chamber liner” is being reference for the first and second target thickness profiles that reduce the deposition of the first and second materials on the chamber liner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Inagawa et al (US Patent No. 7,815,782) in view of Kumahara (JP No. 2011132587).
With respect to claim 1, Inagawa discloses in figs. 5A-B a PVD chamber that is a magnetron sputtering apparatus (abstract; col. 1, lines 6-16; col. 4, lines 19-21), the magnetron sputtering apparatus comprising a first cathode assembly [512A],[511A],[514A] comprising a target [511A] that is rectangular-shaped having a bottom surface, a top surface, and a cross-sectional thickness defining a thickness profile, the target [511A] of a material having a first and second end to deposit the material onto a substrate [331] on a substrate support [330], and a shield (i.e. chamber liner) [340] surrounding the substrate support [330] and defines a processing region (i.e. interior space) [360] of chamber [500] including a center (col. 5, lines 1-11; col. 6, lines 3-34).
However Inagawa is limited in that in that the target [511A] having the first end with a cross-sectional thickness that is less than a cross-sectional thickness of the second end is not suggested.
Kumahara teaches in fig. 1 a target [1] that is rectangular-shaped configured for magnetron sputtering to deposit onto a substrate (Abstract; Machine Translation, para 0016-0018), wherein fig. 1 C-C depicts the target [1] comprises a first split target [4] at an end, the first split target [4] comprising top and bottom surfaces, a cross-sectional thickness defining a thickness profile between the top and bottom surfaces, and a first end opposite a second end, wherein a first cross-sectional thickness T1 at the first end is less than a second cross-sectional thickness T2 at the second end (Machine Translation, para 0040-0041 and 0078). Kumahara cites the advantages of the target [1] having the first split target [4] as providing a target of high utilizing efficiency in which the film uniformity is excellent through sputter life of the target and lifetime of the target is long (abstract).
It would have been obvious to one of ordinary skill in the art to incorporate the target with the first split target taught by Kumahara for the target of Inagawa to gain the advantages of providing a target of high utilizing efficiency in which the film uniformity is excellent through sputter life of the target and lifetime of the target is long.
In summary, the combination of references Inagawa and Kumahara has Inagawa teaching to have the target [511A] shown in figs. 5A-5B have the first split end [4] of Kumahara, resulting in the target [511A] having an end that has the first split target (i.e. claimed first target) having a first end with a cross-sectional thickness that is less than a cross-sectional thickness of the second end. Figs. 5A-5B of Inagawa further depict the target [511A] having the end (where the first split target having the first and second ends is located), wherein the first and second ends of this first split target are both adjacent to the center of the chamber [500] and also adjacent to the chamber liner [340], thus the first end is adjacent to the center of the chamber [500] and the second end is adjacent to the chamber liner [340]. The cropped figure below of fig. 5A of Inagawa serves to further clarify the location of the first split target and the first and second ends in relation to being adjacent to the center of the chamber [500] and adjacent to the chamber liner [340].

    PNG
    media_image1.png
    468
    865
    media_image1.png
    Greyscale

The claim requirement of “the first target configured to produce a deposition plume area of the first material to be deposited on the substrate during a physical vapor deposition process” relates to the intended functioning of the claimed PVD chamber, with the PVD chamber of the combination of references fully capable of functioning in the claimed manner. In addition the claim requirement of “the deposition plume area of the first target extending from the first end and the second end of the first target, wherein the first target thickness profile reduces deposition of the first material on the chamber liner” relates to the intended functioning of the claimed first target, with the first split target (i.e. claimed first target) of the combination of references fully capable of functioning in the claimed manner.
With respect to claims 2-4, Kumahara further depicts in fig. 7 C-C a ratio of the first cross-sectional thickness T1 at the first end to the second cross-sectional thickness T2 at the second end is 5.5mm:11.5mm (0.48) (Machine Translation, para 0058), which is within the claimed range of 1:5 (0.20) to 1:1.5 (0.67)  for claim 2 and 1:3 (0.33) to 1:2 (0.50) for claim 3, and wherein the first cross-sectional thickness T1 being 5.5mm is less than half of the second cross-sectional thickness T2 being 11.5mm for claim 4.
With respect to claim 5, Kumahara further depicts in fig. 7 C-C the first split target [4] has a ratio of the first cross-sectional thickness T1 at the first end to the second cross-sectional thickness T2 at the second end is 5.5mm:11.5mm (0.55cm:1.15cm) (Machine Translation, para 0058), with it being held that a prima facie case of obviousness exists where the claimed ranges (1.5 cm) and prior art ranges (1.15 cm) do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05, Section I). In this case, one of ordinary skill would expect the first split target [4] to be fully capable of sputtering onto the substrate regardless of the first end having a thickness of 1.15 cm or 1.5 cm.
With respect to claims 6 and 7, Kumahara further depicts in fig. 7 C-C the first split target [4] defines a right trapezoid shape, wherein a ratio of the first cross-sectional thickness T1 at the first end to the second cross-sectional thickness T2 at the second end is 5.5mm:11.5mm (0.48) (Machine Translation, para 0058), which is within the claimed range of 1:5 (0.20) to 1:1.5 (0.67)  for claim 7.
With respect to claim 9, the combination of references Inagawa and Kumahara further depicts in fig. 5B the substrate support [330] is on the center of the chamber [500] and the target [511A] (which includes the first split target [4] of Kumahara) is off-center of the chamber [500].
With respect to claim 10, the combination of references Inagawa and Kumahara and has Inagawa teaching a second cathode assembly [512C],[511C],[514C] comprising target [511C] that has the same shape as the target [511A], the target [511C] comprising second top and bottom surfaces, a second cross-sectional thickness defined between the second top and bottom surfaces, and a second target first end opposite a second target second end, with Kumahara teaching in fig. 7 C-C to have the target [511C] have a second split target [4] comprising a second cross-sectional thickness defining a thickness profile, the second split target having a first cross-sectional thickness at the second target first end less than a second cross-sectional thickness at the second target second end. The second split target of the target [511C] has the second target first end adjacent to the center, and the second target second end adjacent to the chamber liner [340] similarly for the reasoning cited above in the cropped figure in the rejection of claim 1. The claim requirement of “the second target configured to produce a deposition plume area of the second material to be deposited on the substrate during a physical vapor deposition process” relates to the intended functioning of the claimed PVD chamber, with the PVD chamber of the combination of references fully capable of functioning in the claimed manner. In addition the claim requirement of “the deposition plume area of the second target extending from the first end and the second end of the second target” relates to the intended functioning of the claimed second target, with the second split target of the combination of references fully capable of functioning in the claimed manner.
With respect to claim 11, the combination of references Kumahara and Inagawa has Inagawa teaching the targets [511A],[511C] are each wedge-shaped in a cross-section as Kumahara depicts in fig. 7 C-C.
With respect to claim 12, Inagawa teaches in figs. 5A-B a PVD chamber [500] configured for magnetron sputtering (abstract; col. 1, lines 6-16; col. 4, lines 19-21; col. 6, lines 3-15), the PVD chamber [500] comprising a first cathode assembly [512A],[511A],[514A] comprising a target [511A] that is rectangular-shaped having a bottom surface, a top surface, and a cross-sectional thickness defining a thickness profile, the target [511A] of a first material having first and second ends to deposit the first material onto a substrate [331] on a substrate support [330], a second cathode assembly [512C],[511C],[514C] comprising a target [511C] that is rectangular-shaped having a bottom surface, a top surface, and a cross-sectional thickness defining a thickness profile, the target [511C] of a second material having first and second ends to deposit the second material onto the substrate [331] on the substrate support [330], and a shield (i.e. chamber liner) [340] surrounding the substrate support [330] and defines a processing region (i.e. interior space) [360] of chamber [500] including a center (col. 5, lines 1-11; col. 6, lines 3-34).
However Inagawa is limited in that the targets [511A],[511C] each having the first end with a cross-sectional thickness that is less than a cross-sectional thickness of the second end is not suggested.
Kumahara discloses in fig. 1 a target [1] that is rectangular-shaped configured for magnetron sputtering to deposit onto a substrate (Abstract; Machine Translation, para 0016-0018), wherein fig. 1 C-C depicts the target [1] comprises a split target [4] at each end, each split target [4] comprising top and bottom surfaces, a cross-sectional thickness defined between the top and bottom surfaces, and a first end opposite a second end, wherein a first cross-sectional thickness at the first end is less than a second cross-sectional thickness at the second end (Machine Translation, para 0040-0041 and 0078). Kumahara cites the advantages of the target [1] having a split target [4] at each end as providing a target of high utilizing efficiency in which the film uniformity is excellent through sputter life of the target and lifetime of the target is long (abstract).
It would have been obvious to one of ordinary skill in the art to incorporate each target [511A],[511C] of Inagawa with the split target taught by Kumahara to gain the advantages of providing a target of high utilizing efficiency in which the film uniformity is excellent through sputter life of the target and lifetime of the target is long.
In summary, the combination of references Inagawa and Kumahara has Kumahara teaching to have each target [511A],[511C] of Inagawa have a split target [4] at each end, resulting in the target [511A] having a first split target (i.e. claimed first target) with a first end with a cross-sectional thickness that is less than a cross-sectional thickness of the second end, and the target [511C] having a second split target (i.e. claimed second target) with a first end with a cross-sectional thickness that is less than a cross-sectional thickness of the second end. Figs. 5A-5B of Inagawa further depict the targets [511A],[511C] having the end (where the respective first and second split targets having the respective first and second ends are located), wherein the first and second ends of this first split target are both adjacent to the center of the chamber [500] and also adjacent to the chamber liner [340], thus the first end is adjacent to the center of the chamber [500] and the second end is adjacent to the chamber liner [340]. The cropped figure below of fig. 5A of Inagawa serves to further clarify the location of the first and second split targets and their respective first and second ends in relation to being adjacent to the center of the chamber [500] and adjacent to the chamber liner [340].

    PNG
    media_image2.png
    482
    856
    media_image2.png
    Greyscale

The claim requirement of “the first target configured to produce a deposition plume area of the first material to be deposited on the substrate during a physical vapor deposition process” and “the second target configured to produce a deposition plume area of the second material to be deposited on the substrate during a physical vapor deposition process” relates to the intended functioning of the claimed PVD chamber, with the PVD chamber of the combination of references fully capable of functioning in the claimed manner. In addition the claim requirement of “the deposition plume area of the first target extending from the first end and the second end of the first target and “the deposition plume area of the second target extending from the first end and the second end of the second target“ relates to the intended functioning of the claimed first and second targets, with the first and second split targets (i.e. claimed first and second targets) of the combination of references fully capable of functioning in the claimed manner. In addition “the first target thickness profile and the second target thickness profile reduce deposition of the first material and the second material on the chamber liner” relates to the intended functioning of the claimed first target, with the first and second split targets (i.e. claimed first and second targets) of the combination of references fully capable of functioning in the claimed manner.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Inagawa et al (US Patent No. 7,815,782) and Kumahara (JP No. 2011132587) as applied to claim 1 above, and further in view of Kim et al (US 2002/0144903).
With respect to claim 8, the combination of references Inagawa and Kumahara is cited as discussed for claim 1. However the combination of references is limited in that a shield surrounding the first and second ends of the first split target [4] is not suggested.
Kim teaches in fig. 1 a magnetron sputtering apparatus comprising a chamber [1] (abstract; para 0013), wherein fig. 1 further depicts the chamber [1] comprises a sputter source [20] including a target [19] to deposit onto a substrate [6], with the target [19] surrounded by a shutter (i.e. shield) [16] (para 0019 and 0021-0022), with fig. 3 depicting the shield [36] surrounds a first and second end of a rectangular target (i.e. sputter source) [30] (para 0025), similar to a rectangular-shaped target comprising the first split target [4] of Kumahara. Kim cites the advantage of the shield [16] as selectively forming a coating of similar or different materials on the substrate (abstract; para 0022).
It would have been obvious to one of ordinary skill in the art to incorporate the shield (i.e. shutter) of Kim into the magnetron sputtering apparatus of the combination of references to gain the advantage of selectively forming a coating of similar or different materials on the substrate.

Response to Arguments
Applicant’s Remarks on p. 9-15 filed 4/11/2022 are addressed below.

112 Rejections
Claim 1 has been amended to provide antecedent basis; this previous 2nd paragraph rejection is withdrawn.
Claim 2 has been amended to provide antecedent basis; this previous 2nd paragraph rejections is maintained.
Claims 1 and 9 have been amended to clarify “center” is referring to “the chamber”; the previous 2nd paragraph rejection of claim 9 is withdrawn.

102 Rejections
Applicant’s arguments on p. 9-13 with respect to claim 1 have been considered but are moot because the arguments do not apply to the new combination of references being applied in the current rejection.
A human translation request has been submitted at Applicant’s request on p. 11, and will be made of record when completed. At the present time of examination, the figures of Kumahara are considered to be sufficiently clear in showing differences in the dimensions (in millimeters) of the cross-section of target [1] and different cross-sections of the split target [4] of target [1].

103 Rejections
All other arguments on p. 13-14 with respect to claims 5 and 9-11 are directed towards the subject matter addressed in the 102 Rejections above and therefore have been addressed accordingly.
Applicant’s arguments on p. 14-15 with respect to claim 12 have been considered but are moot in view of the new grounds of rejection due to the amended claims requiring new limitations such as “a first cathode assembly comprising a first target”, “a second cathode assembly comprising a second target”, ‘a first end of the first target adjacent the center’,  ‘the second end of the first target adjacent the chamber liner’, ‘a first end of the second target adjacent the center’,  and ‘the second end of the second target adjacent the chamber liner’.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794